DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
This action is in response to the remarks filed on 04/05/2021. The amendments filed on
04/05/2021 have been entered. Accordingly, claims 1, 4, 6-7 and 10-18 are pending, claims 1 and 14 have been amended.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective 
Claims 1, 6-7, 10-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Vertikov (US20160374562), in view of Stigall et al. (US20150305708, hereafter “Stigall”), further in view of Stevenson et al. (US20120253340A1, hereafter “Stevenson”).
Regarding claim 1, Vertikov a photoacoustic-ultrasonic endoscope (see [0183] photoacoustic means in the endoscope) comprising a probe operatively coupleable to a probe driving unit (drive unit 101 in [0188]), the probe comprising: 
a rotatable (see [0184] rotary join 107), optical and electromagnetic rotary waveguide assembly including:
an optical fiber (see [0185] optical fiber 571) having a core (5721Ea in FIG. 21E) and at least one cladding (see [0188] cladding channel for the fiber is coupled to the cladding mode coupler 125A), the optical fiber defining a longitudinal axis and being positioned at a center of the optical and electromagnetic rotary waveguide assembly (see optical fiber in the center of FIGS. 21B-21F); 
a first conductor defining a first conductive path (see in FIG. 2A and [0073] where counterwound first and second wires 66 conduct mechanical energy along path the shaft during rotation starting where the torque coils are mechanically coupled at the proximal end down to the distal end of the shaft where the transducer 65 is attached so that the rotational properties of the shaft 53 are improved), the first conductor comprising a coiled portion (“The coaxial cable 57A is shown to pass through a torque coil 66 that includes at 
a second conductor defining a second conductive path (see in FIG. 2A and [0073] where counterwound first and second wires 66 conduct mechanical energy along path the shaft during rotation starting where the torque coils are mechanically coupled at the proximal end down to the distal end of the shaft where the transducer 65 is attached so that the rotational properties of the shaft 53 are improved), the second conductor comprising a coiled portion (“The coaxial cable 57A is shown to pass through a torque coil 66 that includes at least two layers of stainless steel wires wound in the opposite directions [66 is at least two layers of stainless steel wires correspond to the first and second torque coils]” [0073]) coaxially arranged with and surrounding both the optical fiber and the first conductor ([0073] discloses the torque coil 66 as having two layers, so that inner layer is surrounded by an outside layer of the coil, the inner layer then surrounds the coaxial cable 57B in FIG. 2A, and see FIG. 8 optical fiber 57B [in [0189] the photoacoustic embodiment discloses the same 57B fiber from any optical fiber disclose previously] arranged coaxially within the coiled portion 66 which in [0073] as mentioned 
a scanning tip located at a distal end of the optical and electromagnetic rotary waveguide assembly and configured to transmit a laser beam (“there is the transients excitation optical source 121C of wavelengths that can be absorbed by the chromophores to be analyzed. For example a tunable pulse laser source in the vicinity of λ1 λ2 λ3 wavelengths of FIG. 19A, or two separate pulsed lasers with and wavelengths can be used for analysis of HHb and HbO2 concentrations. Alternatively, a chirp modulated CW laser or lasers with several wavelengths can be used” [0188]) to an object to be examined and detect a photoacoustic signal received from the object to be examined (“a WDM prism 59P that directs the excitation optical energy toward the tissue while transmitting the imaging optical energy…A GRIN lens 58A1 and a GRIN lens 58A2 and the reflective prism 59B allow independent focusing and directing of the imaging optical energy 55 and the excitation optical energy 55P so that the sensing region 56P [object to be examined] can be formed…The phase and/or magnitude difference is proportional to acoustic transients and therefore photoacoustic images can be constructed” [0189-0190]); and
an outer plastic catheter positioned exteriorly of the optical and electromagnetic rotary waveguide assembly and the scanning tip (“the shaft 53 is further enclosed in the transparent sheath 54 described before (not shown)” [0189]),
wherein the optical fiber guides the laser beam from a proximal part of the optical and electromagnetic rotary waveguide assembly to the scanning tip (see excitation source in 21A to 
an electrical signal converted from the photoacoustic signal (“returned imaging optical energy 55 [electrical signal] is changed by acoustic transients [photoacoustic signal] generated by the excitation optical energy 55F absorption by the tissue chromophores. The changes in the returned imaging optical energy manifest themselves via changed in the interferogram produced by the interferometer 130 or 130A as will be described in more details further below. The interferogram is detected by the receiver 136, digitized by the A/D converter 142” [0188]), from the scanning tip to the proximal part of the optical and electromagnetic rotary waveguide assembly (“At the distal end of the probe 50, excitation optical energy 55 e from the excitation source 121 e forms a light output illuminating the tissue to generate backscattered light and/or fluorescence which is then collected by the probe 50. This collected backscattered light and/or fluorescence is coupled back to a spectrometer 136 s [proximal part] configured to acquire spectral data” [0171]), and at the same time, the first conductor and the second conductor transmit mechanical torque from the probe driving unit along with the optical fiber (see [0073] where the wires wound one another improve the rotational properties of the shaft 53 conducting mechanical energy down the shaft during rotation from where the torque coils are mechanically coupled at the proximal end), but does not explicitly disclose wherein the second conductor is insulated from the first conductor and wherein the first conductor and the second conductor guide an electrical signal to the proximal part of the optical and electromagnetic rotary waveguide assembly.
However, in the same field of endeavor, Stigall teaches where the second conductor is insulated from the first conductor (“the four-lead interface facilitates a cable design consisting of 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the photoacoustic-ultrasonic endoscope disclosed by Vertikov with the second conductor being insulated from the first conductor and the first conductor and the second conductor guide an electrical signal converted from the photoacoustic signal, from the scanning tip to the proximal part of the optical and electromagnetic rotary waveguide assembly as taught by Stigall in order to reduce electromagnetic interference emitted from the signal lines, and to provide added mechanical integrity and for transmitting the communication signals representing both the information captured by the ultrasound transducer and information captured by the pressure transducer comprises transmitting signals in real time as they are received from the ultrasound transducer and the pressure transducer ([0018] & [0049] of Stigall).
While Vertikov, in view of Stigall, specifically, Stigall discloses the design of the first and second conductors/torque coils incorporates an electrical shield conductor such that the susceptibility to external interference from other devices is reduced (as discussed above, also see [0021]), Vertikov, in view of Stigall, does not explicitly disclose the second conductor being insulated from the first conductor.
However, in solving the same problem, Stevenson teaches the second conductor being coaxially arranged with and surrounding both the optical fiber and the first conductor (see [0209] ’ is located inside of second conductor 196’’), the second conductor being insulated from the first conductor ([0209] the adjacent coils, 196′ and 196″ either be insulated 202 as shown in FIG. 33, see insulation as dielectric material in [0270], [0275] FIG. 80, by controlling the parasitic capacitance by controlling the thickness  of the dielectric insulation or the dielectric type of material used to insulate various sections of the multilayer helical structure, the dielectric insulation 302 that coats the coils of the inductive-parasitic capacitance bandstop filter portions 192 a, 192 b may also coat the entire lead 140 a, 140 b conductor coils).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the photoacoustic-ultrasonic endoscope disclosed by Vertikov and Stigall with the second conductor being insulated from the first conductor taught by Stevenson in order to provide high frequency inductive stability, preventing the conductors from electrically shorting to one another out in medical leads such as a probe or catheter ([0034]] & [0209] of Stevenson).
Regarding claim 6, Vertikov, in view of Stigall and Stevenson, substantially discloses all the limitations of the claimed invention, specifically, Stigall discloses wherein the rotary waveguide assembly comprises an insulating coating layer between the first conductor and the second conductor (“the cable includes an optional shield [insulation] around the twisted quad to further protect the signal lines from EMI, to reduce electromagnetic interference emitted from the signal lines [first conductive path]” [0049]).
Regarding claim 7, Vertikov, in view of Stigall and Stevenson, substantially discloses all the limitations of the claimed invention, specifically, Vertikov discloses wherein the cladding comprises a first cladding configured to propagate light waves and a second cladding surrounding 
Regarding claim 10, Vertikov, in view of Stigall and Stevenson, substantially discloses all the limitations of the claimed invention, specifically, Vertikov discloses further comprising a mesh reinforcement inside the plastic catheter (“Plastic materials such nylon, PTFE, Pebax can be used to make the probe's outer sheath with such property of high torqueability combined with high flexibility of distal end. In addition, braids [mesh] of metal wires can be incorporated and/or embedded in the probe 50 outer sheaths to further improve torqueability without increasing flexural stiffness” [0061] and “The secondary sheath 82 can be made from the same material as 
Regarding claim 11, Vertikov, in view of Stigall and Stevenson, substantially discloses all the limitations of the claimed invention, specifically, Stigall discloses wherein the probe further comprises an injection port (“The hub 118 includes a luer lock flush port 120 through which saline is injected to flush out the air and fill the inner lumen of the sheath with an ultrasound-compatible fluid at the time of use of the catheter” [0043]).
Regarding claim 12, Vertikov, in view of Stigall and Stevenson, substantially discloses all the limitations of the claimed invention, specifically, Vertikov discloses further comprising:
a guiding catheter surrounding the plastic (see [0055] with the probe 50 is made of plastic materials) catheter (“while endoscope steering mechanisms 92 [guiding catheter] allow aiming the probe 50 into the target lumen for further insertion” [0060]) and comprising a guiding catheter injection port (working channel 90 in FIG. 3A); and
a guide wire (73 in FIGS. 4A-4G) inserted into the guiding catheter injection port (74 in FIGS. 4A-4G), and specifically, Stigall also discloses a plastic catheter (“In the typical rotational IVUS catheter, a single ultrasound transducer element fabricated from a piezoelectric ceramic material is located at the tip [scanning tip] of a flexible driveshaft that spins inside a plastic sheath [catheter] inserted into the vessel of interest” [0005]), and specifically, Vertikov discloses being 
Regarding claim 13, Vertikov, in view of Stigall and Stevenson, substantially discloses all the limitations of the claimed invention, specifically, Vertikov discloses further comprising a light source for optical coherence tomography (OCT) (“The optical module 120 and its operation can be based on interferometric methods known as Optical Coherence Tomography (OCT)” [0111]) wherein the light source is configured to supply light waves for OCT (“In the FD-OCT, the light source 121 is a frequency swept long coherence length source such as one commercially supplied by Thorlabs of New Jersey and the probe-reference OPD is kept substantially constant during the sweep time of the source. In this case, the interferogram is produces by changing instantaneous wavelength of the light source” [0113]) to the optical fiber (“All the components of the interferometer 130 can be made from off-the-shelf fiber optic components using standard single mode fiber. For example for the optical energy centered around the wavelength of 1.3 um the SMF-28 single mode fiber manufactured by Corning can be used” [0111]).
Regarding claim 14, Vertikov a photoacoustic-ultrasonic endoscope (see [0183] photoacoustic means in the endoscope) comprising a probe operatively coupleable to a probe driving unit (drive unit 101 in [0188]), the probe comprising: 
a rotatable (see [0184] rotary join 107), optical and electromagnetic rotary waveguide assembly including:
an optical fiber (see [0185] optical fiber 571) having a core (5721Ea in FIG. 21E) and at least one cladding (see [0188] cladding channel for the fiber is coupled to the cladding mode coupler 125A), the optical fiber defining a longitudinal axis and being 
a first conductor formed as a first torque coil (“The coaxial cable 57A is shown to pass through a torque coil 66 that includes at least two layers of stainless steel wires wound in the opposite directions [66 is at least two layers of stainless steel wires correspond to the first and second torque coils]” [0073]) and defining a first conductive path (see in FIG. 2A and [0073] where counterwound first and second wires 66 conduct mechanical energy along path the shaft during rotation starting where the torque coils are mechanically coupled at the proximal end down to the distal end of the shaft where the transducer 65 is attached so that the rotational properties of the shaft 53 are improved), the first conductor comprising a tubular portion coaxially arranged with and surrounding the optical fiber (see FIG. 8 optical fiber 57B [in [0189] the photoacoustic embodiment discloses the same 57B fiber from any optical fiber disclosed previously] arranged coaxially within the coiled portion 66 which in [0073] is disclosed as being a coaxial cable passing through a torque coil with at least 2 layers of steel wires wound around each other in opposite directions to improve the rotational properties of the shaft [by conducting mechanical rotational energy about shaft]); and 
a second conductor formed as a second torque coil (“The coaxial cable 57A is shown to pass through a torque coil 66 that includes at least two layers of stainless steel wires wound in the opposite directions [66 is at least two layers of stainless steel wires correspond to the first and second torque coils]” [0073]) and defining a second conductive path (see in FIG. 2A and [0073] where counterwound first and second wires 66 conduct 
a scanning tip located at a distal end of the optical and electromagnetic rotary waveguide assembly and configured to transmit a laser beam (“there is the transients excitation optical source 121C of wavelengths that can be absorbed by the chromophores to be analyzed. For example a tunable pulse laser source in the vicinity of λ1 λ2 λ3 wavelengths of FIG. 19A, or two separate pulsed lasers with and wavelengths can be used for analysis of HHb and HbO2 concentrations. Alternatively, a chirp modulated CW laser or lasers with several wavelengths can be used” [0188]) to an object to be examined and detect a photoacoustic signal received from the object to be examined (“a WDM prism 59P that directs the excitation optical energy toward the tissue while transmitting the imaging optical energy…A GRIN lens 58A1 and a GRIN lens 58A2 and the reflective prism 59B allow independent focusing and directing of the imaging optical energy 55 and the excitation optical energy 55P so that the sensing region 56P [object to be examined] can be formed…The phase and/or magnitude difference is proportional to acoustic 
an outer plastic catheter positioned exteriorly of the optical and electromagnetic rotary waveguide assembly and the scanning tip (“the shaft 53 is further enclosed in the transparent sheath 54 described before (not shown)” [0189]),
wherein the optical fiber guides the laser beam from a proximal part of the optical and electromagnetic rotary waveguide assembly to the scanning tip (see excitation source in 21A to light path going through and projecting through the scanning tip of 50), 
an electrical signal converted from the photoacoustic signal (“returned imaging optical energy 55 [electrical signal] is changed by acoustic transients [photoacoustic signal] generated by the excitation optical energy 55F absorption by the tissue chromophores. The changes in the returned imaging optical energy manifest themselves via changed in the interferogram produced by the interferometer 130 or 130A as will be described in more details further below. The interferogram is detected by the receiver 136, digitized by the A/D converter 142” [0188]), from the scanning tip to the proximal part of the optical and electromagnetic rotary waveguide assembly (“At the distal end of the probe 50, excitation optical energy 55 e from the excitation source 121 e forms a light output illuminating the tissue to generate backscattered light and/or fluorescence which is then collected by the probe 50. This collected backscattered light and/or fluorescence is coupled back to a spectrometer 136 s [proximal part] configured to acquire spectral data” [0171]), and at the same time, the first conductor and the second conductor transmit mechanical torque from the probe driving unit along with the optical fiber (see [0073] where the wires wound one another improve the rotational properties of the shaft 53 conducting mechanical energy down the shaft during rotation from where the torque coils are mechanically 
However, in the same field of endeavor, Stigall teaches where the second conductor is insulated from the first conductor (“the four-lead interface facilitates a cable design consisting of a pair of balanced transmission lines. The balanced design inhibits radiation of EMI, as well as reduces the susceptibility of the system to external interference from other devices. The four-lead interface cable is jacketed with an electrical shield conductor in some instances to further suppress EMI and susceptibility to external interference. Also, a four-lead interface facilitates a cable design consisting of a shielded twisted triplet, comprised of one balanced signal pair and one unbalanced pair. This balanced design inhibits radiation of EMI, as well as reduces the susceptibility to external interference from other devices, while the unbalanced pair carries only low frequency signals, not prone to generating EMI. The shielded twisted triplet cable design includes an electrical shield conductor to further suppress EMI and susceptibility to external interference” [0021]) and wherein the first conductor and the second conductor guide an electrical signal converted from the received analog acoustic (“receiving information captured by an ultrasound transducer and receiving information captured by a pressure transducer are performed simultaneously. In an aspect, transmitting the communication signals representing both the information captured by the ultrasound transducer and information captured by the pressure transducer comprises transmitting signals in real time as they are received from the ultrasound transducer and the pressure transducer. In an aspect, the generating includes 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the photoacoustic-ultrasonic endoscope disclosed by Vertikov with the second conductor being insulated from the first conductor and the first conductor and the second conductor guide an electrical signal converted from the photoacoustic signal, from the scanning tip to the proximal part of the optical and electromagnetic rotary waveguide assembly as taught by Stigall in order to reduce electromagnetic interference emitted from the signal lines, and to provide added mechanical integrity and for transmitting the communication signals representing both the information captured by the ultrasound transducer and information captured by the pressure transducer comprises transmitting signals in real time as they are received from the ultrasound transducer and the pressure transducer ([0018] & [0049] of Stigall).
While Vertikov, in view of Stigall, specifically, Stigall discloses the design of the first and 
However, in solving the same problem, Stevenson teaches the second conductor being coaxially arranged with and surrounding both the optical fiber and the first conductor (see [0209] first conductor 196’ is located inside of second conductor 196’’), the second conductor being insulated from the first conductor ([0209] the adjacent coils, 196′ and 196″ either be insulated 202 as shown in FIG. 33, see insulation as dielectric material in [0270], [0275] FIG. 80, by controlling the parasitic capacitance by controlling the thickness  of the dielectric insulation or the dielectric type of material used to insulate various sections of the multilayer helical structure, the dielectric insulation 302 that coats the coils of the inductive-parasitic capacitance bandstop filter portions 192 a, 192 b may also coat the entire lead 140 a, 140 b conductor coils).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the photoacoustic-ultrasonic endoscope disclosed by Vertikov and Stigall with the second conductor being insulated from the first conductor taught by Stevenson in order to provide high frequency inductive stability, preventing the conductors from electrically shorting to one another out in medical leads such as a probe or catheter ([0034]] & [0209] of Stevenson).
Regarding claim 16, Vertikov, in view of Stigall and Stevenson, substantially discloses all limitations the claimed invention, specifically, Stigall discloses wherein at least one of the first torque coil and the second torque coil is coated with the material providing electrical conductivity .
Claims 4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Vertikov, in view of Stigall and Stevenson, as applied to claims 1 and 14 above, further in view of Crowley (US20120245457).
Regarding claim 4, Vertikov, in view of Stigall and Stevenson, substantially discloses all the limitations of the claimed invention, specifically, Stigall discloses an imaging element that is to be rotated about its axis connected to conductive cables coiled around the optical imaging  core, with connection to a rotational interface (“the IVUS and pressure sensing catheter 102 includes a PMUT ultrasound transducer along with its associated circuitry mounted near a distal tip of the catheter, a four conductor electrical cable, and the appropriate electrical connector to support the rotational interface.” [0041]), but does not explicitly disclose wherein at least one of the first conductor and the second conductor comprises a torque coil set formed as a coil exteriorly of the optical fiber.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Vertikov, Stigall and Stevenson with the at least one the first conductor and the second conductor that comprises a torque coil set being formed as a coil exteriorly of the optical fiber taught by Crowley to provide inductors useful to the detection of various electromagnetic fields ([0049] of Crowley).
Regarding claims 17 and 18, Vertikov, in view of Stigall and Stevenson, substantially discloses all the limitations of the claimed invention, but do not explicitly disclose wherein the 
However, in the same field of endeavor, Crowley teaches wherein the first conductor has a U shape in a cross-sectional view perpendicular to the longitudinal axis to partially surround the optical fiber (see coils primary 161-162 [first conductor] are located in parallel to coaxial cable 157 [optical fiber] in FIG. 10d and also see primary coils 161-162 [first conductor]  within cup 1303 [U shape] in FIG. 13, see coils), and the second conductor has an inverted-U shape in the cross-sectional view perpendicular to the longitudinal axis to partially surround the optical fiber (see secondary coils 163-164 [second conductor] are located in near proximity to coaxial cable 157 [optical fiber] in FIG. 10d which coil forms a high frequency circuit B-B containing most the ultrasound imaging RF information, and low frequency circuit A-A, respectively, a containing mostly alternate P & O information; and also see secondary coils 163-164 [second conductor] within cup 1309 [U shape] in FIG. 13).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the endoscope disclosed by Vertikov, Stigall and Stevenson with the first conductor has a U shape in a cross-sectional view perpendicular to the longitudinal axis to partially surround the optical fiber, and the second conductor has an inverted-U shape in the cross-sectional view perpendicular to the longitudinal axis to partially surround the optical fiber taught by Crowley in order to provide frequency division of signals transmitted through the coils to ensure non-interference between ultrasonic and low frequency AC signals ([0070-0071] of Crowley).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Vertikov, in view of Stigall and Stevenson, as applied to claim 14 above, further in view Salmon et al. (US5503155, hereafter “Salmon”).
Regarding claim 15, Vertikov, in view of Stigall and Stevenson, substantially discloses all limitations the claimed invention, but does not explicitly disclose wherein the first torque coil is one torque coil of a multi-layer first torque coil set, and wherein the second torque coil is one torque coil of a multi-layer second torque coil set.
However, in the same field of endeavor, Salmon teaches wherein the first torque coil is one torque coil of a multi-layer first torque coil set (12, including 14 and 16 in FIG. 1 and “The inner coil will have a diameter in the range from about 0.01 to 0.125 cm, usually from about 0.02 to 0.05 cm, while the outer coil will have a diameter in the range from about 0.015 to 0.15 cm, typically from about 0.03 to 0.1 cm” column 4, lines 50-53), and wherein the second torque coil is one torque coil of a multi-layer second torque coil set (22 in FIG. 1 and “The wire diameter of the coils will usually be in the range from about 0.0005 to 0.02 cm, more usually being in the range from 0.005 to 0.01 cm…it may be desirable to cover the outer coil with an elastomeric sheath in order to enhance mechanical integrity of the coil and facilitate rotation of the cable body within a catheter lumen or sheath. Suitable elastomeric sheath materials include polyurethane, silicone, and the like” columns 4-5, lines 53-55 and 65-3) insulated from the first multi-level torque coil set (18 in FIG. 1).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the endoscope disclosed by Vertikov, Stigall and Stevenson with the first torque coil is one torque coil of a multi-layer first torque coil set, and US6004269A
Response to Arguments
Rejections made under 35 U.S.C. §103
Applicant’s arguments with respect to claim(s) 1 filed 04/05/2021 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793